DETAILED ACTION
The following Office action concerns Patent Application Number 16/930,444.  Claims 1-15 are pending in the application.
Claims 1-7 and 13 have been withdrawn from consideration as being drawn to non-elected inventions.
Election/Restrictions
A restriction requirement was sent to the Applicant on June 9, 2022.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on August 8, 2022 and elected Group II, claims 8-12, 14 and 15, without traverse.  Accordingly, claims 1-7 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Allowable Subject Matter
Claim 9 is allowable over the closest prior art of Fratello et al (US 2017/0226362).  Fratello et al does not teach or suggest that the amount of platinum in the ink is 20 % by weight.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. § 112(b) because the term “the Ti3C2 flakes” lacks antecedent basis.  MPEP § 2173.05(e).
Claim 14 is rejected under 35 U.S.C. § 112(b) because the claim is not related to the method of claim 9, from which claim 14 depends.  It is unclear how this claim relates to claim 9.
Claim 15 is rejected under 35 U.S.C. § 112(b) because the term “the colloidal suspension” lacks antecedent basis.  MPEP § 2173.05(e).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 8 and 10-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Fratello et al (US 2017/0226362). 
Fratello et al teaches a method of printing an ink composition by aerosol jet printing (par. 50, 133).  The method includes dispersing platinum nanoparticles in a solvent (par. 53, 63, 88, 250).  The solvent is a mixture of high and low vapor pressure solvents (par. 151-153).  The high vapor pressure solvent includes water and the low vapor pressure solvent includes ethylene glycol (par. 150-151).  The platinum nanoparticles have a size of 2-10 nm (par. 110).  The ink is printed to form a circuit pattern (trace) (par. 87; Fig. 13A and 13B).  The method includes annealing (sintering) the printed pattern at 450 ̊C (par. 81; Fig. 7). 
Fratello et al does not teach the mixing ratio of the ethylene glycol and water solvents.  However, Fratello et al teaches a viscosity and a surface tension of the ink which are advantageous for aerosol jet printing (par. 155-158).  Fratello et al further teaches that the solvent mix ratio affects the shelf life of the ink (par. 151).  Therefore, the solvent mix ratio was recognized as a result-effective variable.  A person of ordinary skill in the art would have determined the optimum solvent mix ratio in order to obtain the desired viscosity, surface tension and shelf life of the ink.  The claimed water and ethylene mix ratio of 17:30 would have been obvious to a person of ordinary skill in the art in view of Fratello et al.
Regarding claim 12, Fratello et al teaches annealing (sintering) the printed circuit pattern at a temperature of 450 ̊C (par. 81; Fig. 7).  The the amount of time to apply the annealing or sintering treatment would have been obvious to a person of ordinary skill in the art.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 30, 2022